Citation Nr: 1605360	
Decision Date: 02/11/16    Archive Date: 02/18/16

DOCKET NO.  14-22 202	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina



THE ISSUE

Entitlement to service connection for residuals of bladder cancer, to include as due to herbicide exposure.



REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. Wulff, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1966 to March 1969 and from May 1969 to October 1974.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

This appeal was processed using the Virtual VA paperless claims processing system and Veterans Benefit Management System (VBMS). Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

First, a remand is necessary to obtain a VA examination and medical opinion.  The Veteran has contended that he developed bladder cancer as a result of exposure to Agent Orange during his service in Vietnam.  The Veteran's DD Form 214 confirms that he served in the Republic of Vietnam during the Vietnam era.  Therefore, he is presumed to have been exposed to herbicides during service, including Agent Orange.  38 C.F.R. § 3.307(a)(6)(iii) (2015).

The post-service medical evidence also reflects that the Veteran has a history of recurrent bladder cancer.  See April 2014 VA Urology Report.  The first diagnosis of record was in January 2010.  

Although bladder cancer is not on the list of diseases that VA has associated with Agent Orange exposure, the regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. §§ 3.303(d), 3.309(e); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  In other words, a presumption of service connection provided by law is not the sole method for showing causation in establishing a claim for service connection for disability due to herbicide exposure.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007) (holding that the availability of presumptive service connection for some conditions based on exposure to Agent Orange does not preclude direct service connection for other conditions based on exposure to Agent Orange).  

The Veteran has not been afforded a VA examination in connection with his claim for service connection for residuals of bladder cancer.  As noted above, the Veteran has contended that his bladder cancer and residual symptoms are due to exposure to herbicides in Vietnam.  He has also asserted that a VA physician advised him that his bladder cancer was likely caused by exposure to chemicals.  See Appellate Brief, page 2.  Therefore, the Board finds that a VA examination is necessary to determine the nature and etiology of the Veteran's current bladder disorder.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); see also 38 U.S.C.A. § 5103A(d)(2) (West 2014); 38 C.F.R. § 3.159(c)(4) (2015).

Second, the record shows that the Veteran was denied Social Security Administration (SSA) benefits in July 1965.  It is unclear whether these records may be relevant to the claim on appeal.  Therefore, the AOJ should attempt to obtain any available records from SSA. See Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

Third, a remand is required to obtain outstanding VA medical records. VA's duty to assist includes obtaining records of relevant VA medical treatment.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. §3.159(c)(2) (2015).  Numerous VA medical records list microscopic hematuria as an active problem and indicate that the condition was first noted in May 2009 at the Fayetteville VA Medical Center (VAMC).  However, the record does not contain VA medical records from the Fayetteville VAMC dated in 2009.  Additionally, the record does not contain any VA medical records dated since May 2014.  Therefore, on remand, the AOJ should obtain any outstanding and potentially relevant VA medical records.  See 38 U.S.C.A. § 5103A (2015).  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any healthcare providers who have provided treatment for his claimed disorder.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also secure any outstanding, relevant VA medical records, to include any records from the Fayetteville VAMC dated from 2009 to the present and any other records dated from 2014 to the present.      

2.  The AOJ should obtain a copy of any decision to grant or deny SSA benefits to the Veteran and the records upon which that decision was based and associate them with the claims file.  

If the search for such records has negative results, the claims file should be properly documented as to the unavailability of those records.  

3.  After completing the foregoing development, the Veteran should be afforded a VA examination to determine the nature and etiology of any bladder cancer and/or residuals that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions. 

The examiner should note that the Veteran is presumed to have been exposed to herbicides, including Agent Orange during service.  

The examiner should also note that the Veteran is competent to attest to factual matters of which he has first-hand knowledge.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should state this with a fully reasoned explanation.  

The examiner should state whether it is at least as likely as not (50 percent or greater probability) that the Veteran's bladder cancer or residuals thereof are causally or etiologically related to his military service, including herbicide exposure therein (notwithstanding the fact that it may not be a presumed association).  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available for review.

4.  The AOJ should review the examination report to ensure that it is in compliance with this remand.  If the report is deficient in any manner, the AOJ should implement corrective procedures.

5.  After completing the above actions and any other development as may be indicated as a consequence of the actions taken in the paragraphs above, the claim should be readjudicated 

If the benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




